Citation Nr: 0710771	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  04-31 720A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for degenerative disc 
disease and degenerative joint disease of the cervical spine.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran served on active duty from June 1948 to July 
1968.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a May 2004 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Roanoke, 
Virginia.  

In March 2007, the Board granted the motion to advance this 
case on the docket due to the veteran's advanced age.  38 
C.F.R. § 20.900(c).


FINDING OF FACT

The veteran's degenerative disc disease and degenerative 
joint disease of the cervical spine is not causally related 
to service and is unrelated to in-service occurrence or 
event.  Arthritis was not shown within 1 year following 
separation from service.


CONCLUSION OF LAW

Degenerative disc disease and degenerative joint disease of 
the cervical spine were neither incurred nor aggravated in 
active service, and arthritis may not be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his current degenerative disc 
disease and degenerative joint disease of the cervical spine 
had its onset during military service.  

Notice requirements have been satisfied by virtue of letters 
sent to the veteran in March 2003, December 2003, and 
February 2004.  Moreover, because entitlement to service 
connection has been denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure-to-notify prejudice to the appellant.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claim.  The RO has 
contacted all of the medical providers listed by the 
appellant.  The veteran has been provided VA examination.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

Criteria and analysis for service connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection will be presumed for certain chronic 
diseases (e.g., arthritis) which are manifest to a 
compensable degree within the year after separation from 
qualifying active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

A review of the record shows that during service, on February 
5, 1955, the veteran was involved in an automobile accident.  
Initially he was treated for a lip laceration.  Clinical 
records dated on February 16th and 17th show that he 
complained of neck and left shoulder pain.  There was 
tenderness over the spinous process of the cervical spine.  
X-rays of the cervical spine were negative.  The diagnosis 
was sprain, subsiding, cervical spine.  He was given a 
temporary profile.  Later that month, he continued his 
complaints of neck soreness.  The provisional diagnosis was 
possible cervical dislocation.  He was referred for 
orthopedic consultation.  On orthopedic examination, a 
fracture of the 4th rib was diagnosed.  Subsequent physical 
examinations revealed no pertinent complaints of findings.  

The service medical records also relate that in December 
1962, the veteran complained of neck and right shoulder pain 
after being hit in the face with a bleacher.  Subsequent 
medical records reveal no pertinent complaints of findings.

Post service records include private and VA examination 
reports as well as, outpatient records that date between 1968 
and 1998.  For the most, the record does not show that the 
veteran complained of neck pain.  He was hospitalized for 
heart problems in December 1991.  At that time he reported 
multiple complaints including neck pain.  Private medical 
records dated in August 1998 show that the veteran complained 
of neck pain.  Radiological study revealed degenerative 
changes throughout the cervical spine.   

The record contains two medical opinions regarding the 
etiology of the veteran's cervical spine disabilities.  A VA 
examiner in January 2004 concluded that it was unlikely that 
the veteran's cervical spine disabilities were related to 
service.  The examiner pointed out that X-rays of the 
cervical and dorsal spine were negative after the 1955 
accident.  Further, a report of the reenlistment examination 
conducted in 1963 did not mention any neck problems.  

In an April 2005 statement, the veteran's treating 
chiropractor reported the veteran's medical history and noted 
that the veteran was involved in an automobile accident in 
1955 while inservice.  He also noted that the veteran was 
involved in another automobile accident in 1985 when an 18-
wheeler truck ran a stop sign.  It was noted that the veteran 
had degenerative changes from C3 through C7 disc levels.  He 
indicated that the most prominent radicular pattern involved 
the C5 dermatome and to a lesser degree the C6 dermatome 
(both of left arm/hand).  The examiner pointed out that: 

Research suggests that the most prominent 
injury location for whiplash type 
injuries is at the C5-C6 motor unit due 
to it's response to forces applied 
creating a fulcrum at that level.  
Obviously this correlates with [the 
veteran's] findings and for that reason 
it is more likely than not that his 
condition today is the result of both 
prior motor vehicle injuries.

There appears to be conflicting medical opinions regarding 
the etiology of the veteran's cervical spine disabilities.  
The Board must analyze the credibility and probative value of 
the evidence, account for the evidence, which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the veteran.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

After a review of the claims folder, the Board finds the 
statements of the private chiropractor less persuasive in 
light of the overall record.  The private chiropractor bases 
his conclusion on the fact that the veteran sustained a 
whiplash type injury in the 1955 automobile (and 1985 
accident); the Board finds this theory far too tenuous and 
speculative.  A review of the 1955 clinical record does not 
indicate that the veteran had a whiplash injury.  The 
physician did not submit any clinical data or any other 
direct evidence that the veteran sustained such an injury.  
In fact it is not shown that the chiropractor reviewed the 
veteran's claim files or similar records.  It is also noted 
that the VA opinion is more consistent with the evidence.  
Following the in-service events, after a brief period, there 
was no evidence on continuing residuals.  Subsequent physical 
examinations were negative in pertinent part.  Following the 
1985 accident, however, there is evidence of a continuing 
cervical spinal disorder, and it is after this second 
accident that degenerative changes are noted.

The United States Court of Appeals for Veterans' Claims has 
held that when the Board is presented with conflicting 
physicians' opinions regarding the diagnosis and treatment of 
the veteran, the Board is not required to automatically 
afford more credibility or accept the opinion of the 
veteran's treating physician.  Owens v. Brown, 7 Vet. App. 
429 (1995); see also Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  When the record indicates that the VA examiner's 
opinion is supported by the record (i.e., service medical 
records) and the private physician's claim is based on a 
history provided by the veteran, then the Board can give more 
weight to the examiner's opinions.  Owens, 7 Vet. App. at 
433.  Therefore, the Board finds limited probative value in 
this opinion.  

The Board places greater weight on the report of the VA 
physician, due to the thorough review of the appellant's 
medical history, his discussion of the veteran's symptoms, 
and his expertise.  See Willis v. Derwinski, 1 Vet. App. 66, 
70 (1991); Sklar v. Brown, 5 Vet. App. 140, 146 (1993).  He 
thoroughly considered the possibility of the veteran's 
cervical spine disabilities being related to his inservice 
injuries, and rejected it based upon reasonable medical 
principles supported by the medical evidence.  

The Board also finds that the medical evidence supports the 
VA physician's assertions.  While there is evidence of 
inservice complaints, the record reflects that the veteran's 
cervical spine was not diagnosed until approximately 30 years 
after his separation from service.  The United States Court 
of Appeals for the Federal Circuit has determined that such a 
lapse of time (30 years) is a factor for consideration in 
deciding a service connection claim.  Maxson v. Gober, 230 
F.3rd. 1330, 1333 (Fed. Cir. 2000).  The veteran indicates 
that he continued to have neck problems following service 
charge; however, on review of the post service medical 
records including VA examinations as early as 1968, it is not 
shown that the veteran ever complained or sought medical care 
for neck problems prior to 1991.  Still farther, the Board 
finds it significant that the veteran sustained an 
intercurrent injury that occurred after service discharge.  

In summary, the Board finds that an excessive degree of 
speculation is required to conclude that the veteran's 
cervical spine disabilities are related to his inservice 
complaints.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for service connection.  The evidence is not in equipoise as 
to warrant the application of the benefit of the doubt 
doctrine.  38 C.F.R. §3.102.  



ORDER

Entitlement to service connection for degenerative disc 
disease and degenerative joint disease of the cervical spine 
is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


